       Case 3:21-cv-00508-DPJ-FKB Document 20 Filed 08/20/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION

 HOLMES COUNTY                                                                      PLAINTIFFS
 CONSOLIDATED SCHOOL
 DISTRICT, ET AL.

 V.                                                CIVIL ACTION NO. 3:21-CV-508-DPJ-FKB

 MISSISSIPPI DEPARTMENT OF                                                        DEFENDANTS
 EDUCATION, ET AL.

                                   ORDER TO SHOW CAUSE

       This case concerns the State of Mississippi’s takeover of the Holmes County

Consolidated School District. Plaintiffs, the District and its Superintendent and Board Members,

filed their Emergency Verified Petition for Injunctive Relief, Declaratory Judgment, and

Complaint for Discovery on August 4, 2021. Defendants include the Mississippi Department of

Education; the Mississippi State Board of Education; the State Commission on School

Accreditation; Rosemary Aultman, Chair of the State Board of Education; Pamela Manners,

Chair of the State Commission on School Accreditation; Dr. Carey Wright, State Superintendent

of Education; and Governor Jonathon Tate Reeves. Plaintiffs immediately moved for a

Temporary Restraining Order [2] and a Writ of Mandamus [6].

       The Court held a status conference with the parties on August 6, 2021, and ordered

expedited briefing on the latter motion. Plaintiffs then filed an Amended Motion for Writ of

Mandamus [16], along with a legal memorandum in support. In their response, Defendants

argued that the Eleventh Amendment deprives the Court of subject-matter jurisdiction and that

Plaintiffs’ claims do not fall within the Ex Parte Young exception to the Eleventh Amendment.

209 U.S. 123 (1908). Specifically, Defendants argued that Plaintiffs “do not allege an ongoing

violation of federal law,” and “do not seek relief that can be characterized as prospective.”
       Case 3:21-cv-00508-DPJ-FKB Document 20 Filed 08/20/21 Page 2 of 2




Defs.’ Mem. [18] at 11. In Reply, Plaintiffs did not squarely address these two elements, instead

making the conclusory argument that Defendants “may not assert a sovereign-immunity defense

to [Plaintiffs’] constitutional claims for prospective injunctive and declaratory relief.” Reply

[19] at 4.

        Without further analysis of these issues from the parties, the Court is not convinced it has

subject-matter jurisdiction. And this is a threshold issue that must be addressed before the Court

can rule on the pending motions. See Steel Co. v. Citizens for a Better Environment, 523 U.S.

83, 94–95 (1998). The Court therefore directs Plaintiffs to show cause, on or before August 27,

2021, why this case should not be dismissed for lack of subject-matter jurisdiction. Defendants

should file a reply within 5 days of Plaintiffs’ response.

        SO ORDERED AND ADJUDGED this the 20th day of August, 2021.

                                              s/ Daniel P. Jordan III
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                  2
